10‐5258‐cv 
Mastafa v. Chevron Corp. 
                                                 




                        In the
            United States Courts of Appeals
                For the Second Circuit
                               ________ 

                         AUGUST TERM 2013 
                           No. 10‐5258‐cv 
                                     
               SAADYA MASTAFA, KAFIA ISMAIL, BATUL NUR,  
                    AFAF RASOOL, ZAHRA RASOOL, 
                         Plaintiffs‐Appellants, 
 
                                  v. 
                                    
    CHEVRON CORPORAION, BANQUE NATIONALE DE PARIS PARIBAS, 
                      Defendants‐Appellees, 
                            ________ 
                                 
           Appeal from the United States District Court 
             for the Southern District of New York. 
              No. 10‐cv‐5646―Jed S. Rakoff, Judge. 
                            ________ 

                     SUBMITTED: MAY 28, 2014  
                   DECIDED: OCTOBER 23 , 2014 
                            ________ 
                                 
Before: CABRANES, STRAUB, and LIVINGSTON, Circuit Judges. 
                            ________ 
 
2                                                            No. 10‐5258‐cv 
 




       The  question  presented  is  whether  the  United  States  District 
Court  for  the  Southern  District  of  New  York  (Jed.  S.  Rakoff,  Judge) 
properly  dismissed  the  complaint  of  five  Iraqi  nationals  who  claim 
that they or their family members were tortured, imprisoned, and in 
some  cases  executed  by  the  regime  of  Saddam  Hussein.  Plaintiffs 
filed suit in July 2010 against defendants Chevron Corp. and Banque 
Nationale  de  Paris  Paribas  (jointly,  “defendants”),  alleging  that 
defendants illicitly diverted money to the Saddam Hussein regime—
then  subject  to  economic  sanctions—in  violation  of  customary 
international  law.  Plaintiffs  contend  on  appeal  that  such  harms  are 
cognizable under the Alien Tort Statute of 1789 (“ATS”), 28 U.S.C. § 
1350, which establishes district court jurisdiction “of any civil action 
by  an  alien  for  a  tort  only,  committed  in  violation  of  the  law  of 
nations  or  a  treaty  of  the  United  States,”  as  well  as  the  Torture 
Victim Protection Act of 1991 (“TVPA”), 28 U.S.C. § 1350 note, and 
New York common law.   

       The  parties  agree,  and  we  hold,  that  the  Supreme  Court’s 
decision  in  Mohamad v. Palestinian Authority,  132  S.  Ct.  1702  (2012), 
indisputably  forecloses  plaintiffs’  claims  brought  under  the  TVPA. 
We  also  conclude,  in  a  question  of  first  impression  for  this  Court, 
that we do not have jurisdiction over plaintiffs’ ATS claims pursuant 
to  the  Supreme  Court’s  decision  in  Kiobel  v.  Royal  Dutch  Petroleum 
Co., 133 S. Ct. 1659 (2013), and our holding in Presbyterian Church of 
Sudan  v.  Talisman  Energy,  Inc.,  582  F.3d  244  (2d  Cir.  2009). 
Accordingly, we AFFIRM the judgment of the District Court.   

                                  ________ 




 
3                                                           No. 10‐5258‐cv 
 




                     John  T.  Murray,  Murray  &  Murray  Co.,  L.P.A., 
                     Sandusky, Ohio, for Plaintiffs‐Appellants. 

                     Meir  Feder,  Thomas  E.  Lynch,  Jones  Day,  New 
                     York, NY; Gregory G. Katsas, Michael A. Carvin, 
                     Jones  Day,  Washington,  D.C.,  for  Defendant‐
                     Appellee Chevron Corp. 

                     Robert S. Bennett, Ellen Kennedy, Hogan Lovells 
                     US  LLP,  Washington,  D.C.;  Jennifer  L.  Spaziano, 
                     Skadden,  Arps,  Slate,  Meagher  &  Flom  LLP, 
                     Washington,  D.C.,  for  Defendant‐Appellee  Banque 
                     Nationale de Paris Paribas. 

                     Terrence  Patrick  Collingsworth,  Conrad  & 
                     Scherer,  LLP,  Washington,  D.C.,  for amicus curiae 
                     Human Rights Watch and Labor Organizations. 

                                 ________ 

JOSÉ A. CABRANES, Circuit Judge:  

       The  question  presented  is  whether  the  United  States  District 
Court  for  the  Southern  District  of  New  York  (Jed  S.  Rakoff,  Judge) 
properly  dismissed  the  complaint  of  five  Iraqi  nationals  who  claim 
that they and their family members were tortured, imprisoned, and 
in  some  cases  executed,  by  the  Saddam  Hussein  regime.  Plaintiffs 
filed suit in July 2010 against defendants Chevron Corp. and Banque 
Nationale de Paris Paribas (“BNP”) (jointly, “defendants”), alleging 
that  defendants  illicitly  diverted  money  to  the  Saddam  Hussein 
regime—then  subject  to  economic  sanctions—in  violation  of 
customary international law. Plaintiffs contend on appeal that such 




 
4                                                            No. 10‐5258‐cv 
 




harms are cognizable under the Alien Tort Statute of 1789 (“ATS”), 
28 U.S.C. § 1350, which establishes district court jurisdiction “of any 
civil action by an alien for a tort only, committed in violation of the 
law of nations or a treaty of the United States,” as well as the Torture 
Victim Protection Act of 1991 (“TVPA”), 28 U.S.C. § 1350 note, and 
New  York  common  law.  The  District  Court  entered  judgment  on 
November  30,  2010,  dismissing  plaintiffs’  complaint  with  prejudice 
under Federal Rules of Civil Procedure 12(b)(1) and (6).   

          The  parties  agree,  and  we  hold,  that  the  Supreme  Court’s 
decision  in  Mohamad v. Palestinian Authority,  132  S.  Ct.  1702  (2012), 
indisputably  forecloses  plaintiffs’  claims  brought  under  the  TVPA. 
We  also  conclude,  in  a  question  of  first  impression  for  this  Court, 
that we do not have jurisdiction over plaintiffs’ ATS claims pursuant 
to  the  Supreme  Court’s  decision  in  Kiobel  v.  Royal  Dutch  Petroleum 
Co., 133 S. Ct. 1659 (2013), and our holding in Presbyterian Church of 
Sudan  v.  Talisman  Energy,  Inc.,  582  F.3d  244  (2d  Cir.  2009).  
Accordingly, we AFFIRM the judgment of the District Court.   

           

                               BACKGROUND 

     I.       The Complaint 

          Plaintiffs in this action are Iraqi women who were the victims 
of  torture  by  agents  of  the  Saddam  Hussein  regime  or  whose 
husbands  were  the  victims  of  such  torture.  Two  plaintiffs  are 
Kurdish  women  currently  living  in  Iraq,  and  the  remaining  three 




 
5                                                                               No. 10‐5258‐cv 
 




plaintiffs were citizens of Iraq at the time of the alleged torture but 
are now either citizens or permanent residents of the United States.1 
Plaintiffs  filed  the  instant  case  on  July  26,  2010,  seeking,  inter  alia, 
compensatory  and  punitive  damages  on  their  own  behalf  and  as  a 
putative class action on behalf of those similarly situated. They claim 
that the defendant corporations aided and abetted the abuses of the 
Saddam Hussein regime by paying the regime kickbacks and other 
unlawful  payments,  which  enabled  the  regime  to  survive  and 
perpetrate the abuses suffered by plaintiffs or their husbands. 

              The  allegations  against  defendants  stem  from  the  United 
Nations’ Oil for Food Programme (“OFP”). The OFP “permitted the 
export  of  oil  from  Iraq  in  exchange  for  food,  medicine,  and  other 
basic  civilian  necessities”  by  allowing  the  purchase  of  Iraqi  oil  to 
proceed  through  an  escrow  account,  into  which  purchasers 
submitted  payments  and  from  which  providers  of  civilian 
necessities  received  payment. Mastafa v. Chevron Corp.,  759  F.  Supp. 
2d  297,  298‐99  (S.D.N.Y.  2010).  Plaintiffs  allege  that  the  Saddam 
Hussein  regime—then  subject  to  United  Nations  economic 
sanctions—misused the OFP in order to “[e]licit income outside the 
United Nation[s’] oversight and fund its regime . . . . [and] to fund 
its  campaign  of  human  rights  abuses  against  its  people.”  Compl. 
                                                            
          The  ATS  is  unusual  in  that  it  confers  upon  “aliens”  a  cause  of  action  in  U.S. 
              1

courts. The fact that two of the plaintiffs are now U.S. citizens raises the question whether 
they have statutory standing to assert a cause of action under the ATS. Because neither 
party  has  addressed  this  question,  we  assume  without  deciding  for  purposes  of  this 
opinion that these particular U.S. citizen plaintiffs, who were “aliens” at the time of the 
alleged violations at issue, may bring an action under the ATS.  




 
6                                                              No. 10‐5258‐cv 
 




¶¶ 33‐34.   

       The  misuse  occurred  when  the  Iraqi  regime  began  imposing 
illegal “surcharges” of 10 to 30 cents per barrel on oil being lawfully 
sold  by  Iraq  pursuant  to  the  OFP.  The  complaint  alleges  that  this 
surcharge was known to all “contracting customers” of the Saddam 
Hussein  regime,  including  Chevron—which  is  alleged  to  have 
knowingly  paid  the  illegal  surcharge  on  9,533,690  barrels  of  oil.  Id. 
¶¶ 37‐41. The complaint alleges that Chevron “acted as a financer to 
many  .  .  .  oil  contracts,”  id.  ¶  58,  and  that,  in  doing  so,  Chevron 
“made  surcharge  payments,  facilitated  surcharge  payments  and 
participated  in  surcharge  payments  in  order  to  purchase  oil  from 
Iraq  through  the  [OFP],”  id.  ¶  72.  Chevron  allegedly  “paid  $20 
million in [illicit] surcharge payments . . . through third parties,” and 
“knew  that  the  premiums  it  paid  to  the  third  party  were  passed 
through  to  the  Saddam  Hussein  regime  as  a  requirement  to 
purchase oil.” Id. ¶¶ 83‐84. 

       With respect to BNP, the complaint alleges that, pursuant to a 
Banking Agreement between BNP and the United Nations, BNP was 
the  sole  escrow  bank  for  the  OFP  and  was  responsible  for  policing 
financial  transactions  associated  with  it.  Under  the  Banking 
Agreement,  one  of  BNP’s  roles  as  escrow  agent  for  the  United 
Nations was to ensure that financial transactions were in compliance 
with  the  United  Nations  Security  Council  resolutions  that  had 
created  the  program.  Plaintiffs  assert  that,  notwithstanding  this 
obligation under the Banking Agreement, “BNP knew that the true 
nature  of  the  financial  transactions  included  illicit  payments  to  the 




 
7                                                               No. 10‐5258‐cv 
 




[Saddam  Hussein]  Regime  and  failed  to  disclose  or  interrupt  the 
payments.”  Id.  ¶  107.  Plaintiffs  further  allege  that  “[s]ome  of  the 
surcharges were paid by BNP through customer accounts,” id. ¶ 70, 
and  that  in  at  least  one  transaction,  BNP  “hid  the  identity  of  oil 
financiers  as  participants  in  an  oil  transaction”  in  violation  of  the 
Banking Agreement, id. ¶ 125.  

           There  is  no  allegation  by  plaintiffs  that  Chevron  or  BNP,  or 
their  employees,  directly  engaged  in  the  human  rights  abuses 
allegedly  committed  by  the  Saddam  Hussein  regime.  Rather, 
plaintiffs  allege  that  “[t]hese  surcharge  payments  financed  the 
torture”  and  other  atrocities  inflicted  on  them  or  their  husbands, 
which  required  considerable  funding.  Id.  ¶  45.  Plaintiffs  contend 
that,  through  these  alleged  exploitations  of  the  OFP,  Chevron  and 
BNP  aided  and  abetted  the  Saddam  Hussein  regime’s  abuses,  and 
that  their  claims  are  therefore  actionable  under  the  ATS  and  the 
TVPA.                

     II.      Procedural History 

           On  November  30,  2010,  the  District  Court  entered  judgment 
dismissing  plaintiffs’  complaint  with  prejudice.  The  dismissal  was 
based  on  the  District  Court’s  conclusions  that  (1)  the  ATS  claims 
were barred by the Second Circuit’s opinion in Kiobel v. Royal Dutch 
Petroleum Co.,  621  F.3d  111  (2d  Cir.  2010),  which  held  that  the  ATS 
does not confer jurisdiction for claims alleging violations of the “law 




 
8                                                                                     No. 10‐5258‐cv 
 




of nations” (that is, customary international law2) against corporate 
defendants;  (2)  plaintiffs  had  failed  adequately  to  plead  negligence 
under state law, and other state law claims were time‐barred; and (3) 
there were various pleading deficiencies in their TVPA claim.   

              Plaintiffs  timely  appealed,  and  filed  their  initial  briefs  in  this 
appeal  between  April  and  July  2011.  Plaintiffs  initially  asserted  a 
number of arguments, including that the ATS and TVPA allowed for 
corporate  liability,  that  claims  could  be  brought  against  alleged 
“aiders and abettors” under the TVPA, and that they had met other 
pleading requirements necessary to state a claim under the TVPA.  

              After the Supreme Court granted certiorari in Kiobel, 132 S. Ct. 
472  (2011),  plaintiffs  here  moved  on  October  21,  2011,  to  stay  the 
appeal  pending  the  Supreme  Court’s  adjudication  of  the  case.  We 
granted the motion on October 25, 2011.  




                                                            
           See, e.g., Kiobel, 621 F.3d at 116 (describing ATS jurisdiction over “violations of 
              2

the law of nations (also called ‘customary international law’)”); Vietnam Ass’n for Victims 
of Agent Orange v. Dow Chem. Co.,  517  F.3d  104,  116  (2d  Cir.  2008)  (noting  that  “[i]n  the 
broader  context”  beyond  ATS  litigation,  “the  law  of  nations  has  become  synonymous 
with  the  term  ‘customary  international  law’”);  Flores  v.  Southern  Peru  Copper  Corp.,  414 
F.3d 233, 237 n.2 (2d Cir. 2003) (“In the context of the [ATS], we have consistently used 
the term ‘customary international law’ as a synonym for the term the ‘law of nations.’”); 
Filartiga v. Pena‐Irala, 630 F.2d 876, 884 (2d Cir. 1980) (considering sources of “customary 
international  law”  in  determining  that  “official  torture  is  now  prohibited  by  the  law  of 
nations”);  see  also  Hartford  Fire  Ins.  Co.  v.  California,  509  U.S.  764,  815  (1993)  (Scalia,  J., 
dissenting  in  part)  (using  the  terms  interchangeably  when  noting  that  “‘the  law  of 
nations’ or customary international law, includes limitations on a nation’s exercise of its 
jurisdiction to prescribe”).  




 
9                                                              No. 10‐5258‐cv 
 




       Following  oral  argument  in  Kiobel,  the  Supreme  Court,  on 
March  5,  2012,  ordered  supplemental  briefing  and  reargument  on 
“[w]hether and under what circumstances the Alien Tort Statute . . . 
allows courts to recognize a cause of action for violations of the law 
of  nations  occurring  within  the  territory  of  a  sovereign  other  than 
the  United  States.”  132  S.  Ct.  1738  (2012)  (internal  quotation  marks 
omitted).  In  April  2013,  the  Supreme  Court  issued  its  decision  in 
Kiobel, 133 S. Ct. 1659 (2013), holding that “the presumption against 
extraterritoriality  applies  to  claims  under  the  ATS  .  .  .  and  case[s] 
seeking  relief  for  violations  of  the  law  of  nations  occurring  outside 
the United States [are] barred.” Id. at 1669. It did not address, much 
less question or modify, the holding on corporate liability under the 
ATS  that had  formed  the  central  conclusion  in  the  Second Circuit’s 
Kiobel opinion. 

       Additionally,  during  the  pendency  of  the  stay  here,  the 
Supreme  Court  decided  another  case  with  direct  relevance  to  this 
action. In Mohamad v. Palestinian Authority, 132 S. Ct. 1702 (2012), the 
Court held that the TVPA “authorizes liability solely against natural 
persons,”  id.  at  1708,  and  “does  not  impose  liability  against 
organizations,” including corporations, id. at 1705.  

       On  March  28,  2014,  we  vacated  the  stay  of  this  appeal,  and 
ordered  supplemental  letter  briefs  from  the  parties  on  the  effect,  if 
any, of the Supreme Court’s decisions in Kiobel and Mohamad. 




 
10                                                                           No. 10‐5258‐cv 
 




              The  supplemental  briefing  having  been  completed,  we  now 
conclude  that  the  District  Court  properly  dismissed  the  claims 
brought pursuant to the TVPA and ATS.3  

                                                               DISCUSSION 

              In reviewing a district court’s determination of subject matter 
jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), we 
review legal conclusions de novo and factual findings for clear error. 
Tandon v. Captain’s Cove Marina of Bridgeport, Inc.,  752  F.3d  239,  243 
(2d Cir. 2014). A case is properly dismissed for lack of subject matter 
jurisdiction  under Rule  12(b)(1) when  the  district  court  “lacks  the 
statutory  or  constitutional  power  to  adjudicate  it.”  Makarova  v. 
United States, 201 F.3d 110, 113 (2d Cir. 2000). “A plaintiff asserting 
subject  matter  jurisdiction  has  the  burden  of  proving  by  a 
preponderance of the evidence that it exists.” Id. 

              We  review de  novo a  district  court’s  dismissal  pursuant 
to Federal  Rule  of  Civil  Procedure  12(b)(6),  accepting  all  factual 
allegations  in  the  complaint  as  true.  City  of  Pontiac  Policemen’s  & 
Firemen’s Ret. Sys. v. UBS AG,  752  F.3d  173,  179  (2d  Cir.  2014).  ”To 
survive  a  motion  to  dismiss,  a  complaint  must  contain  sufficient 
factual  matter,  accepted  as  true,  to  ‘state  a  claim  to  relief  that  is 
                                                            
          Plaintiffs  did  not  challenge  the  District  Court’s  dismissal  of  claims  brought 
              3

pursuant to New York law in their initial appellate briefs, nor in their supplemental letter 
brief. Accordingly, the dismissal of those claims is not addressed here or disturbed in any 
way by this decision. 
                
 




 
11                                                               No. 10‐5258‐cv 
 




plausible  on  its  face.’”  Ashcroft  v.  Iqbal, 556  U.S.  662,  678  (2009) 
(quoting  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570  (2007)). 
“[A]lthough  a  court  must  accept  as  true  all  of  the  allegations 
contained  in  a  complaint,  that  tenet  is  inapplicable  to  legal 
conclusions,  and  threadbare  recitals  of  the  elements  of  a  cause  of 
action,  supported  by  mere  conclusory  statements,  do  not  suffice.” 
Harris  v.  Mills,  572  F.3d  66,  72  (2d  Cir.  2009)  (internal  quotation 
marks  omitted).  “Determining  whether  a  complaint  states  a 
plausible claim for relief will be a context‐specific task that requires 
the reviewing court to draw on its judicial experience and common 
sense.” Id. (alterations omitted). 

      I.      The TVPA Claims 

           The  TVPA  imposes  liability  on  “[a]n  individual  who,  under 
actual or apparent authority, or color of law, of any foreign nation” 
subjects  another  individual  to  torture  or  extrajudicial  killing.  28 
U.S.C. § 1350 note § (2)(a) (emphasis supplied). Plaintiffs in Mohamad 
argued that the word “individual” in the statute encompassed both 
natural  persons  and  “nonsovereign  organizations,”  including  the 
political  organization  that  was  the  defendant  in  that  action. 
Mohamad, 132 S. Ct. at 1706. The Supreme Court disagreed, holding 
that  the  term  “individual”  in  the  TVPA  “authorizes  suit  against 
natural  persons  alone.”  Id.  The  Court  also  expressly  stated  that  the 
statute  does  not  provide  for  suits  against  corporate  entities,  noting 
that  “it  is  the  rare  statute  .  .  .  in  which  Congress  expressly  defines 
‘individual’  to  include  corporate  entities,”  and  that  “[t]here  are  no 
such indications in the TVPA.” Id. at 1707. 




 
12                                                              No. 10‐5258‐cv 
 




             There  is  no  dispute  that  the  defendants  in  this  action  are 
corporations, and therefore we are required to hold that they are not 
subject  to  liability  under  the  TVPA.  Plaintiffs  acknowledge  this 
point, conceding in their supplemental brief that “Chevron and BNP 
cannot be liable pursuant to the TVPA under the current state of the 
law.” Appellants’ Ltr. Br. 2. Accordingly, we affirm the Rule 12(b)(6) 
dismissal of the claims brought pursuant to the TVPA. 

      II.      The ATS Claims 

            The ATS states, in full: “The district courts shall have original 
jurisdiction of any civil action by an alien for a tort only, committed 
in violation of the law of nations or a treaty of the United States.” 28 
U.S.C.  §  1350.  It  is  a  “jurisdictional”  statute  in  the  sense  that  it 
“address[es]  the  power  of  the  courts  to  entertain  cases  concerned 
with  a  certain  subject.”  Sosa  v.  Alvarez‐Machain,  542  U.S.  692,  714 
(2004).  Although  it  reads  as  a  “jurisdictional  grant”  only,  the 
Supreme  Court  has  held  that  the  ATS  was  “enacted  on  the 
understanding  that  the  common  law  would  provide  a  cause  of 
action for the modest number of international law violations with a 
potential  for  personal  liability  at  the  time.”  Id.  at  724.  As  Judge 
Friendly  has  explained,  the  ATS’s  “reference  to  the  law  of  nations 
must be narrowly read if the section is to be kept within the confines 
of  Article  III.”  IIT v. Vencap, Ltd.,  519  F.2d  1001,  1015  (2d  Cir.  1975) 
(Friendly, J.), abrogated on other grounds, Morrison v. Nat’l Austl. Bank 
Ltd., 561 U.S. 247 (2010). Thus, although there are billions of people 
in  the  world  residing  under  various  forms  of  state‐sponsored 
oppression,  claims  are  only  actionable  under  the  ATS  if  they  are 




 
13                                                                            No. 10‐5258‐cv 
 




“accepted  by  the  civilized  world  and  defined  with  a  specificity 
comparable  to  the  features  of  the  18th‐century  paradigms”  upon 
which the ATS was written in 1789. Sosa, 542 U.S. at 725.4 

              Defendants  assert  numerous  grounds  upon  which  we  might 
affirm  the  dismissal  of  plaintiffs’  ATS  claims,  including  that 
(1) defendants  are  corporations,  and  therefore  not  subject  to  ATS 
liability  pursuant  to  the  Second  Circuit’s  holding  in  Kiobel; 
(2) plaintiffs  have  failed  to  state  a  claim  for  aiding  and  abetting 
violations  of  the  law  of  nations;  and  (3) the  Supreme  Court’s 
decision  in  Kiobel  forecloses  our  jurisdiction  over  cases  such  as  this 
one,  where  the  claims  do  not  sufficiently  “touch  and  concern”  the 
United States. See Chevron’s Ltr. Br.; BNP’s Ltr. Br.  

              It  is  natural  for  us  to  begin  with  the  question  of  our  subject‐
matter  jurisdiction,  which  “functions  as  a  restriction  on  federal 
power.”  Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 
456  U.S.  694,  702  (1982).  “’Without  jurisdiction  the  court  cannot 
proceed  at  all  in  any  cause’;  it  may  not  assume  jurisdiction  for  the 
purpose  of  deciding  the  merits  of  the  case.”  Sinochem  Int’l  Co.  v. 
                                                            
            See  generally  Freedom  in  the  World  Country  Ratings  (2014),  Freedom  House, 
              4

available  at  http://www.freedomhouse.org/sites/default/files/Country%20Status%20% 
26%20Ratings%20Overview%2C%201973‐2014.pdf  (asserting  that  in  2014,  only  45%  of 
countries  in  the  world  were  characterized  as  “free,”  while  30%  were  “partly  free”  and 
24% were “not free”). Those living in countries characterized as “not free” generally have 
very restricted or no civil liberties, including very limited or no freedom of expression or 
association,  and  very  restricted  or  no  political  rights,  and  thus  likely  suffer  numerous 
depredations, not all of which are actionable under customary international law (or “the 
law  of  nations”).  See  Freedom  House,  Ratings  and  Status  Characteristics, 
http://www.freedomhouse.org/report/freedom‐world2014/methodology#.U_4Oq8VdWR 
(last visited Aug. 27, 2014).  




 
14                                                                No. 10‐5258‐cv 
 




Malaysia  Int’l  Shipping  Corp.,  549  U.S.  422,  431  (2007)  (quoting  Steel 
Co.  v.  Citizens  for  a  Better  Env’t,  523  U.S.  83,  94  (1998)).  Indeed, 
“[b]ecause  of  the  primacy  of  jurisdiction,  ‘jurisdictional  questions 
ordinarily  must  precede  merits  determinations  in  dispositional 
order.’”  Frontera  Res.  Azerbaijan  Corp.  v.  State  Oil  Co.  of  Azerbaijan 
Republic, 582 F.3d 393, 397 (2d Cir. 2009) (quoting Sinochem, 549 U.S. 
at  431);  see  also  Cardona  v.  Chiquita  Brands  Int’l,  Inc.,  760  F.3d  1185, 
1188  (11th  Cir.  2014)  (addressing  the  question  of  jurisdiction  under 
the ATS, rather than the substantive question that had been certified, 
because,  “no  matter  how  a  case  comes  before  us,  the  court  has  the 
authority and the duty to determine its own jurisdiction”).  

       Here, then, we begin by assessing whether the ATS grants us 
jurisdiction  over  plaintiffs’  action.  In  light  of  the  singular  character 
of  the  ATS  as  a  jurisdictional  statute  that  derives  its  substantive 
meaning  from  customary  international  law,  there  are  numerous 
jurisdictional  predicates,  all  of  which  must  be  met  before  a  court 
may  properly  assume  jurisdiction  over  an  ATS  claim.  For  a  district 
court,  these  jurisdictional  inquiries  include,  but  may  not  be  limited 
to,  a  determination  that:  (1)  the  complaint  pleads  a  violation  of  the 
law of nations, see Sosa, 542 U.S. at 732; Kadic v. Karadzic, 70 F.3d 232, 
238  (2d  Cir.  1995);  (2)  the  presumption  against  the  extraterritorial 
application of the ATS, announced by the Supreme Court in Kiobel, 
133  S.  Ct.  1659,  does  not  bar  the  claim;  (3)  customary  international 
law recognizes liability for the defendant, see Kiobel, 621 F.3d at 145; 
and  (4)  the  theory  of  liability  alleged  by  plaintiffs  (i.e.,  aiding  and 
abetting,  conspiracy)  is  recognized  by  customary  international  law, 
see Khulumani v. Barclay National Bank Ltd., 504 F.3d 254, 264 (2d Cir. 
2007) (Katzmann, J., concurring). Although each of these requires an 




 
15                                                                               No. 10‐5258‐cv 
 




affirmative  determination  before  a  court  properly  has  jurisdiction 
over  an  ATS  claim,  the  order  and  manner  in  which  a  court 
undertakes  these  inquiries  is  a  matter  of  discretion  based  upon  the 
particular  circumstances  presented.  Here,  in  the  circumstances 
before us, we begin with an inquiry into whether plaintiffs pleaded a 
violation  of  the  law  of  nations,  we  then  examine  the  theory  of 
liability  asserted,  and  we  finally  address  extraterritoriality.  Because 
we conclude that the complaint is barred by the presumption against 
extraterritoriality,  we  need  not  conclusively  address  other 
jurisdictional predicates.5   

              A.             Pleading a Violation of the Law of Nations 

              The  first  jurisdictional  inquiry  that  we  undertake  is 
determining  whether  plaintiffs  have  adequately  pleaded  a  cause  of 
action.  The  ATS  only  confers  jurisdiction  over  torts  based  upon 
violations of United States treaties or of the law of nations. 28 U.S.C. 
§ 1350.  As  Judge  Jon  O.  Newman  has  explained,  “[b]ecause  the 
[ATS] requires that plaintiffs plead a violation of the law of nations 

                                                            
           We note that the District Court dismissed all of plaintiffs’ ATS claims from the 
              5

bench “because of the decision of the Second Circuit in Kiobel,” App’x 58, referring to our 
Kiobel opinion, in which we held that “[b]ecause corporate liability is not recognized as a 
specific, universal, and obligatory norm . . . it is not a rule of customary international law 
that we may apply under the ATS.” 621 F.3d at 145 (internal quotation marks and citation 
omitted). Although the holding of our Kiobel opinion has not been modified or disturbed, 
see  Chowdhury  v.  Worldtel  Bangladesh  Holding,  Ltd.,  746  F.3d  42,  49  n.6  (2d  Cir.  2014); 
Balintulo  v.  Daimler  AG,  727  F.3d  174,  191  n.26  (2d  Cir.  2013),  plaintiffs  argue  in  their 
supplemental  brief  that  we  should  reevaluate  the  holding  of  our  Kiobel  opinion.  See 
Appellants’  Ltr.  Br.  2‐3.  As  it  happens,  we  have  no  need  to  address  that  argument 
because we dispose of plaintiffs’ claims on other jurisdictional grounds.    
               




 
16                                                              No. 10‐5258‐cv 
 




at the jurisdictional threshold, this statute requires a more searching 
review of the merits to establish jurisdiction than is required under 
the more flexible ‘arising under’ formula of [28 U.S.C.] section 1331.” 
Kadic, 70 F.3d at 238 (internal quotation marks omitted). “Thus, it is 
not  a  sufficient  basis  for  jurisdiction  to  plead  merely  a  colorable 
violation  of  the  law  of  nations.  There  is  no  federal  subject‐matter 
jurisdiction under the [ATS] unless the complaint adequately pleads 
a violation of the law of nations (or treaty of the United States).” Id. 

              Plaintiffs’ complaint asserts seven causes of action predicated 
upon  the  following  alleged  violations  by  the  Saddam  Hussein 
regime:  (1)  crimes  against  humanity;  (2)  war  crimes;  (3)  genocide; 
(4) torture;  (5)  extrajudicial  killings;  (6)  forced  disappearances  of 
persons; and (7) cruel, inhuman, and/or degrading treatment and/or 
punishment.  See  App’x  34‐43.  All  of  these  claims,  plaintiffs  argue, 
are cognizable under the ATS as torts committed in violation of the 
law of nations or of United States treaties. See id. at 28‐29 ¶ 158.  

              Violations  of  the  law  of  nations,  also  known  as  customary 
international  law, 6  are  those  “violations  of  .  .  .  international  law 
norm[s]  with  [as]  definite  content  and  acceptance  among  civilized 
nations  [as]  the  historical  paradigms  familiar  when  [the  ATS]  was 
enacted  [in  1789],”  Sosa,  542  U.S.  at  732,  or,  in  other  words,  are 
violations of “specific and universally accepted rules that the nations 
of  the  world  treat  as  binding in  their  dealings  with  one  another,” 
Kiobel,  621  F.3d  at  118.  We  do  well  to  recall  that  customary 
international law, as Judge Friendly explained, addresses only those 
                                                            
              6 See note 2, ante. 




 
17                                                              No. 10‐5258‐cv 
 




wrongs proscribed by “standards, rules or customs (a) affecting the 
relationship  between  states  or between an  individual  and  a foreign 
state, and (b) used by those states for their common good and/or in 
dealings inter se.” IIT v. Vencap, Ltd., 519 F.2d at 1015; see also Flores, 
414  F.3d  at  249;  n.23,  post,  and  accompanying  text.  By  way  of 
example,  Judge  Friendly  rejected  the  notion  that  “the  Eighth 
Commandment ‘Thou shalt not steal’ is part of the law of nations,” 
because, “[w]hile every civilized nation doubtless has this as a part 
of its legal system,” that is insufficient to establish it as a norm of the 
law of nations; rather, it must affect the relationship between states 
or between an individual and a foreign state, and must relate to the 
practice  of  states  in  their  relationships  inter  se.  Vencap,  519  F.2d  at 
1015;  see also Flores,  414  F.3d  at  249  (“[F]or  example,  murder  of  one 
private party by another, universally proscribed by the domestic law 
of  all  countries  (subject  to  varying  definitions),  is  not  actionable 
under  the  AT[S]  as  a  violation  of  customary  international  law 
because  the  nations  of  the  world  have  not  demonstrated  that  this 
wrong  is  of  mutual,  and  not  merely  several,  concern.”  (internal 
quotation marks omitted)).   

       We  conclude  that  plaintiffs  have  satisfied  their  burden  of 
asserting  some  causes  of  action  grounded  in  actions  recognized  as 
violations  of  customary  international  law.  See,  e.g.,  Presbyterian 
Church,  582  F.3d  at  256  (acknowledging  that  genocide,  war  crimes, 




 
18                                                                               No. 10‐5258‐cv 
 




and  crimes  against  humanity  may  be  asserted  as  causes  of  action 
under the ATS).7  

              B.             The Theory of Liability Asserted 

              Plaintiffs here bring claims under both an aiding and abetting 
and  a  conspiracy  theory  of  liability.  We  have  held  that  “in  this 
Circuit, a plaintiff may plead a theory of aiding and abetting liability 
under  the  AT[S],”  Khulumani,  504  F.3d  at  260,  and  accordingly, 
plaintiffs  have  pleaded  a  theory  of  liability  over  which  we  have 
subject matter jurisdiction.  



                                                            
           Plaintiffs  also  allege  causes  of  action  for  torture;  extrajudicial  killing;  forced 
              7

disappearances  of  persons;  and  cruel,  inhuman,  and/or  degrading  treatment  and/or 
punishment.  Were  these  the  only  causes  of  action  alleged,  we  would  remand  to  the 
District  Court  for  a  determination  in  the  first  instance  of  whether  they  constitute 
violations  of  customary  international  law.  However,  because  plaintiffs  have  pleaded 
three  causes  of  action  that  unquestionably  allege  violations  of  customary  international 
law—war crimes, genocide, and other crimes against humanity—they have satisfied this 
jurisdictional  predicate.  As  we  ultimately  conclude  that  the  claim  is  barred  as  a 
jurisdictional matter by the presumption against extraterritoriality, see Section II.C.5, post, 
we need not remand this question to the District Court. 
          Accordingly, we intimate no view on whether these in fact are violations of the 
law of nations, nor on other corollary questions that would need be answered in order to 
make such a determination, including whether the TVPA, enacted in 1991, now provides 
the sole means by which plaintiffs can bring claims based upon torture and extrajudicial 
killing.  See Enahoro v. Abubakar,  408  F.3d  877,  884‐85  (7th  Cir.  2005)  (concluding  that  in 
enacting the TVPA, Congress established it as the sole means through which a plaintiff 
could allege claims for extrajudicial killing and torture, because “[i]f it did not, it would 
be  meaningless.  No  one  would  plead  a  cause  of  action  under  the  TVPA  and  subject 
himself  to  its  requirements  if  he  could  simply  plead  under”  the  ATS);  cf.  Filartiga,  630 
F.2d at 880 (holding, well before the TVPA was passed, that “an act of torture committed 
by  a  state  official  against  one  held  in  detention  violates  established  norms  of  the 
international law of human rights, and hence the law of nations”).  




 
19                                                          No. 10‐5258‐cv 
 




       Whether  there  is  conspiracy  liability  under  customary 
international  law  and  hence  under  the  ATS  remains  an  open 
question  in  this  Circuit.  See  Presbyterian  Church,  582  F.3d  at  260 
(assuming without deciding that a conspiracy theory in the form of a 
“joint criminal enterprise” is cognizable under the ATS). Because we 
ultimately  dispose  of  these  claims  on  jurisdictional  grounds  other 
than  whether  conspiracy  liability  is  available  under  the  ATS,  see 
Section II.C.5, post, we need not address that question here.  

       C.     Displacing the Presumption Against Extraterritoriality 

       Having held that the complaint alleges violations of the law of 
nations,  we  now  turn  to  the  question  of  whether  the  presumption 
against  the  extraterritorial  application  of  statutes  bars  plaintiffs’ 
action. 

              1. The Supreme Court’s Opinion in Kiobel 

       The  Supreme  Court’s  opinion  in  Kiobel,  133  S.  Ct.  1659, 
significantly clarified the jurisdictional grant of the ATS with respect 
to  extraterritoriality,  and  we  therefore  begin  our  jurisdictional 
analysis with an examination of that case.  

       The Supreme Court concluded in Kiobel  that “[t]he principles 
underlying the presumption against extraterritoriality . . . constrain 
courts exercising their power under the ATS.” 133 S. Ct. at 1665. The 
Court reached this conclusion after examining the statutory text and 
historical  setting  of  the  ATS’s  passage,  seeking  evidence  of 
congressional intent that it apply extraterritorially, id. at 1665‐69, but 
determining  that  “there  is  no  clear  indication  of  extraterritoriality 




 
20                                                              No. 10‐5258‐cv 
 




here,”  id.  (internal  quotation  marks  and  alteration  omitted). 
Accordingly,  the  Court  held  that  the  ATS  could  not  form  the  basis 
for jurisdiction of U.S. courts over acts occurring entirely beyond the 
territory of the United States. Id.  

        At the end of its opinion, the Supreme Court held that, in the 
specific  case  before  it,  the  ATS  could  not  confer  federal  jurisdiction 
over  plaintiff’s  claims  because  “all  the  relevant  conduct  took  place 
outside  the  United  States.”  Id.  at  1669.  Then,  in  language  that  has 
become  the  subject  of  interest  by  scholars  and  lower  courts,  the 
Court  appeared  to  leave  open  a  window  for  ATS  actions  that  are 
based in part on extraterritorial conduct. The Court added: 

      And  even  where  the  claims  touch  and  concern  the 
      territory  of  the  United  States,  they  must  do  so  with 
      sufficient  force  to  displace  the  presumption  against 
      extraterritorial  application.  See Morrison,  561  U.S.  [247], 
      130 S. Ct. [2869,] 2883–2888. Corporations are often present 
      in  many  countries,  and  it  would  reach  too  far  to  say  that 
      mere corporate presence suffices.  

Id. at 1669.   

        An evaluation of the presumption’s application to a particular 
case is essentially an inquiry into whether the domestic contacts are 
sufficient  to  avoid  triggering  the  presumption  at  all.  The 
presumption  was  not  “displaced”  in  Kiobel  because  all  of  the 
relevant  conduct  alleged  in  that  suit  took  place  outside  of  U.S. 
territory.  Yet,  as  the  Supreme  Court  had  previously  recognized,  it 
will  often  be  the  case  that  “th[e]  presumption  .  .  .  is  not  self‐




 
21                                                             No. 10‐5258‐cv 
 




evidently  dispositive,  but  its  application  requires  further  analysis.” 
Morrison, 561 U.S. at 266. As the Court noted in Morrison, “it is a rare 
case  of  prohibited  extraterritorial  application  that  lacks all contact 
with the territory of the United States.” Id.  

       Indeed,  in  the  instant  action,  the  complaint  includes  some 
“contact” between the injuries alleged and the territory of the United 
States.  Although  the  depredations  of  the  Saddam  Hussein  regime 
undeniably  occurred  outside  of  the  United  States,  plaintiffs  argue 
that  the  abuses  they  allegedly  suffered  at  the  hands  of  the  Saddam 
Hussein  regime  “flow  from  financial  transactions  within  the 
territory  of  the  United  States.”  Appellants’  Ltr.  Br.  4.  In  particular, 
plaintiffs point to the following allegations: (1) the OFP was created, 
administered,  and  its  contracts  approved  by  the  United  Nations  in 
New  York  City,  where  the  United  Nations  headquarters  is  located; 
(2) Chevron is headquartered in the United States, which means that 
many  decisions  related  to  the  alleged  violations  of  the  OFP  were 
“necessarily made by the top stake holders at Chevron in the United 
States”;  (3)  Chevron  engaged  in  transactions  with  other  U.S. 
companies  involving  the  OFP  oil  and  illicit  surcharges,  and  its 
“profits  reaped  from  the  transactions  were  recouped  in  the  United 
States”;  and  (4)  BNP  entered  into  a  Banking  Agreement  with  the 
United  Nations  in  New  York  pursuant  to  which  it  maintained  an 




 
22                                                                                No. 10‐5258‐cv 
 




escrow  account  in  New  York  City  through  which  all  OFP  funds 
moved, including the illicit surcharge payments. Id. at 4‐5.8 

              In  light  of  the  “connections”  to  U.S.  territory  asserted  in  the 
complaint, the presumption against extraterritorial application is not 
“self‐evidently  dispositive”  here,  as  it  was  in  Kiobel,  and  our 
jurisdictional  inquiry  requires  the  “further  analysis”  envisaged  in 
Morrison.  What  type  of  further  analysis  is  required,  and  what  facts 
are  relevant  to  determining  whether  a  claim  sufficiently  “touches 
and  concerns”  the  United  States  so  as  to  displace  the  presumption 
against  extraterritorial  application  in  the  context  of  the  ATS  is  a 
question  of  first  impression  for  our  Court.  However,  we  draw 
considerable  guidance  from  the  teachings  of  the  Supreme  Court  in 
several cases, in particular, from Morrison.9 

                                                            
            Whether  conduct  occurring  within  the  United  Nations  Headquarters  in  New 
              8

York  City  constitutes  domestic  or  extraterritorial  conduct  for  purposes  of  our 
jurisdictional inquiry is a novel question. Pursuant to the relevant agreement between the 
United States and United Nations, the United Nations “headquarters district,” including 
the  Headquarters  building,  has  been  afforded  a  unique  status.  See  Agreement  Between 
the United Nations and the United States of America Regarding the Headquarters of the 
United  Nations,  reprinted  at 22  U.S.C.  §  287 historical  note  (“U.N.  Headquarters 
Agreement”). Nonetheless, conduct occurring within the headquarters district is subject 
to  the  same  jurisdictional  analysis  as  if  such  conduct  occurred  anywhere  else  in  New 
York City. We so conclude based upon the agreement’s provision that “the federal, state 
and  local  courts  of  the  United  States  shall  have  jurisdiction  over  acts  done  and 
transactions  taking  place  in  the  headquarters  district  as  provided  in  applicable  federal, 
state  and  local  laws.”  U.N.  Headquarters  Agreement  §  7(c).  Therefore,  conduct  that 
occurred within the United Nations Headquarters will be treated as domestic conduct for 
purposes of the jurisdictional analysis under the ATS.  
            At  the  outset  of  our  analysis,  we  acknowledge  (as  did  the  Supreme  Court  in 
              9

Kiobel,  133  S.  Ct.  at  1664)  that  the  presumption  against  the  extraterritoriality  of  statutes 
has  typically  been  applied  to  substantive  statutes  that  regulate  conduct,  rather  than 
 




 
23                                                                                                                            No. 10‐5258‐cv 
 




                             2. Morrison’s “Focus” Analysis 

              To determine how to undertake the extraterritoriality analysis 
where plaintiffs allege some “connections” to the United States, we 
first  look  to  the  Court’s  opinion  in  Morrison,  in  which  the  Court 
actually  engaged  in  the  required  “further  analysis”  with  respect  to 
§ 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”). 
After determining that the presumption against extraterritorial effect 
of  statutes  applied  to  the  Exchange  Act,  the  Court  then  sought  to 
determine  which  “territorial  event[s]”  or  “relationship[s]”  were  the 
“focus”  of  the  Exchange  Act.  Morrison,  561  U.S.  at  266.  The  Court 
determined  that  the  “focus”  of  the  statute  was  on  “purchases  and 
sales of securities in the United States,” rather than “the place where 
the  deception  originated.”  Id.  Analyzing  transactions  of  securities 
not registered on domestic exchanges, the Court again noted that “it 
is  the  foreign  location  of  the transaction that  establishes  (or  reflects 
the presumption of) the Act’s inapplicability.” Id. at 268. In light of 
Congress’s  focus  on  domestic  transactions,  the  Court  categorically 
limited the territorial reach of the statute by establishing that § 10(b) 
                                                                                                                                                                  
purely jurisdictional statutes, such as the ATS. See, e.g., Morrison, 561 U.S. at 273 (holding 
that  the  presumption  against  extraterritoriality  applied  to  section 10(b)  of  the  Securities 
Exchange Act, precluding claims for misconduct in connection with securities traded on 
foreign exchanges); Sale v. Haitian Ctrs. Council, Inc., 509 U.S. 155, 159 (1991) (holding that 
section  243(h)  of  the  Immigration  and  Nationality  Act  of  1952  did  not  apply 
extraterritorially);  Equal  Opportunity  Emp’t  Comm’n v.  Arabian Am. Oil  Co.,  499  U.S.  244, 
259  (1991)  (holding  that  Title  VII  of  the  Civil  Rights  Act  of  1964  did  not  apply 
extraterritorially).  While  mindful  of  the  distinction  between  substantive  and 
jurisdictional  statutes,  we  think  the  Court’s  analysis  in  the  above  cases,  applying  the 
presumption against extraterritoriality to substantive statutes, is instructive and relevant 
to the question presented here.   




 
24                                                             No. 10‐5258‐cv 
 




applies  “only  [to]  transactions  in  securities  listed  on  domestic 
exchanges, and domestic transactions in other securities.” Id. at 267; 
see id. at 285 (Stevens, J., concurring in the judgment) (characterizing 
Court’s test as a “bright‐line rule[]”); City of Pontiac, 752 F.3d at 180 
(same).  

       Adopting  the  Supreme  Court’s  methodology  in  Morrison,  the 
first  step  of  our  inquiry  here  involves  an  evaluation  of  the 
“territorial event[s]” or “relationship[s]” that were the “focus” of the 
ATS.  Morrison,  561  U.S.  at  266.  This  inquiry  again  begins  with  the 
Supreme Court’s most comprehensive and recent examination of the 
ATS in Kiobel. There, plaintiffs were Nigerian nationals who accused 
Dutch,  British,  and  Nigerian  corporations  of  aiding  and  abetting 
violations  of  customary  international  law  by  Nigerian  military  and 
police  forces.  Kiobel,  133  S.  Ct.  at  1662.  Plaintiffs  claimed  that  the 
defendant multi‐national corporations aided and abetted the abuses 
by  “providing  the  Nigerian  forces  with  food,  transportation,  and 
compensation,  as  well  as  by  allowing  the  Nigerian  military  to  use 
respondents’  property  as  a  staging  ground  for  attacks.”  Id.  at  1662‐
63. The United States ties alleged were that defendants’ shares were 
traded on the New York Stock Exchange, and that they had a New 
York  City  office  (owned  by  an  affiliate)  that  “helps  to  explain  their 
business to potential investors.” Id. at 1677 (Breyer, J., concurring in 
the judgment).  

       Focusing on the fact that “all the relevant conduct took place 
outside the United States,” the Supreme Court held that the ATS did 
not extend to plaintiffs’ claims. Id. at 1669. In Balintulo, we explained 




 
25                                                                             No. 10‐5258‐cv 
 




that the phrase “relevant conduct” in Kiobel referred, at all times and 
“[i]n  all  cases,”  to  the  conduct  constituting  the  alleged  offenses 
under the law of nations. Balintulo, 727 F.3d at 189‐90, 192. 10 Indeed, 
we  undertook  a  careful  examination  of  the  Supreme  Court’s  choice 
of  language  in  Kiobel,  and  underscored  that,  on  at  least  eleven 
occasions, the Court “framed” its analysis as one “focusing solely on 
the  location  of  the  relevant  ‘conduct’  or  ‘violation.’”  Id.  at  189 
(quoting  Kiobel,  133  S.  Ct.  at  1665‐69).  Accordingly,  in  conducting 
our  extraterritoriality  analysis,  we  looked  solely  to  the  site  of  the 
alleged violations of customary international law. Id. at 189‐90.11 


                                                            
             We  have  recently  had  another  occasion  to  apply  the  Supreme  Court’s  Kiobel 
              10

holding in Chowdhury, 746 F.3d 42, where we determined that, because all of the conduct 
set  forth  in  plaintiff’s  complaint  occurred  in  Bangladesh,  his  claims  brought  under  the 
ATS were not cognizable. Id. at 49‐50. 

          After determining that the ATS does not apply extraterritorially, the Supreme 
              11

Court in Kiobel had no need to decide what allegations would be sufficient to displace the 
presumption,  because  the  Kiobel  plaintiffs  did  not  allege  any  conduct  that  took  place in 
the United States. 

          However,  in  his  concurring  opinion  in  Kiobel,  Justice  Alito  did  explicitly  apply 
the  Morrison  “focus”  analysis  to  the  ATS.  In  doing  so,  he  noted  that,  pursuant  to  the 
Supreme  Court’s  opinion  in  Sosa,  542  U.S.  692,  “when  the  ATS  was  enacted, 
congressional  concern  was  focus[ed]  on  the  three  principal  offenses  against  the  law  of 
nations  that had  been identified  by  Blackstone:  violation  of  safe conducts,  infringement 
of  the  rights  of  ambassadors,  and  piracy.”  133  S.  Ct.  at  1670  (Alito,  J.,  concurring) 
(internal quotation marks and citation omitted). He thus concluded that “a putative ATS 
cause of action will fall within the scope of the presumption against extraterritoriality—
and  will  therefore  be  barred—unless  the  domestic  conduct  is  sufficient  to  violate  an 
international  law  norm  that  satisfies Sosa’s requirements  of  definiteness  and  acceptance 
among civilized nations.” Id. 

        We  agree  that  a  defendant’s  domestic  conduct  must  be  the  focal  point  of  our 
inquiry. This reflects the perspective of the majority opinion of the Chief Justice in Kiobel 
 




 
26                                                                                                                            No. 10‐5258‐cv 
 




              We  then  applied  this  ATS  “focus”  analysis—examining  the 
conduct alleged to constitute violations of the law of nations, and the 
location  of  that  conduct—to  the  facts  of  Balintulo  itself.  There,  the 
conduct  at  issue  was  the  sale,  by  subsidiaries  of  the  defendant 
corporations, of cars and computers to the apartheid government of 
South  Africa,  which  allegedly  aided  and  abetted  that  regime’s 
violations  of  customary  international  law.  Id.  at  182‐83.  Of 
particular  relevance  to  the  instant  case,  the  Balintulo  plaintiffs 
predicated  their  claim  on  an  assertion  that  defendants  “took 
affirmative  steps  in  this  country  to  circumvent  the  sanctions 
regime” against South Africa. Id. at 192.  

              We  rejected  the  Balintulo  plaintiffs’  arguments,  holding  that 
their  allegations  were  insufficient  to  displace  the  presumption.  We 
reasoned  that  defendants’  alleged  domestic  conduct  lacked  a  clear 
link to the human rights abuses occurring in South Africa that were 
at  the  heart  of  plaintiffs’  action.  Id.  (stating  that  none  of  plaintiffs’ 
allegations  “ties  the  relevant  human  rights  violations  to  actions 
taken within the United States”). We thus concluded that the alleged 
violations  were  “based  solely  on  conduct  occurring  abroad,”  and 




                                                                                                                                                                  
and  its  repeated  emphasis  on  “the  location  of  the  relevant  ‘conduct’  or  ‘violation.’” 
Balintulo,  727  F.3d  at  189.  Accordingly,  the  site  of  the  alleged  violation  should  be  the 
central inquiry for lower courts asked to apply the Kiobel presumption to facts allegedly 
sufficient to overcome it.   




 
27                                                                               No. 10‐5258‐cv 
 




hence were not cognizable in U.S. courts under the teachings of the 
Supreme Court in Kiobel. Id. at 182.12  

                             3. Displacing the Presumption Against 
                                    Extraterritoriality Under the ATS 

              Drawing  upon  the  guidance  provided  by  the  Supreme  Court 
in  Morrison  and  Kiobel,  and  by  this  Court  in  Balintulo,  a  clear 
principle  emerges  for  conducting  the  extraterritoriality‐related 
jurisdictional  analysis  required  by  the  ATS:  that  the  “focus”  of  the 
ATS  is  on  conduct  and  on  the  location  of  that  conduct.  Thus,  in 
determining whether the ATS confers on a federal court jurisdiction 
over  a  particular  case,  a  district  court  must  isolate  the  “relevant 
conduct”  in  a  complaint.  That  conduct  is  the  conduct  of  the 
defendant which is alleged by plaintiff to be either a direct violation 
of the law of nations or, as we recognized in Presbyterian Church, 582 
F.3d  at  259,  conduct  that  constitutes  aiding  and  abetting  another’s 
violation of the law of nations. In determining whether this conduct 
displaces the presumption, the district court must engage in a two‐
step jurisdictional analysis of this conduct.    

                                                            
            In Balintulo, we denied defendants’ request that we issue a writ of mandamus 
              12

ordering  the  District  Court  to  dismiss  all  claims  against  them.  We  denied  that  request 
because  we  held  that,  in  light  of  the  Kiobel  presumption,  recognized  by  the  Supreme 
Court while the Balintulo appeal was pending, “the defendants w[ould] be able to obtain 
their  desired  relief  (dismissal  of  all  claims)  in  the  District  Court  through  a  motion  for 
judgment on the pleadings, without resort to a writ of mandamus.” Balintulo, 727 F.3d at 
182. As described above, our decision to deny the extraordinary writ of mandamus was 
based  on  the  holding  that  the  plaintiffs’  alleged  “violations  of  customary  international 
law based solely on conduct occurring abroad” were not cognizable in U.S. courts under 
the ATS. Id.  




 
28                                                            No. 10‐5258‐cv 
 




       The  first  step  is  to  determine  whether  the  “relevant” 
conduct—conduct which constitutes a violation of the law of nations 
or  aiding  and  abetting  such  a  violation—sufficiently  “touches  and 
concerns”  the  territory  of  the  United  States  so  as  to  displace  the 
presumption against extraterritoriality. Kiobel, 133 S. Ct. at 1669.  

       The  second  step  is  to  make  a  preliminary  determination  that 
the  relevant  conduct—which  the  court  has  determined  sufficiently 
“touches  and  concerns”  the  United  States  so  as  to  displace  the 
presumption—may  in  fact  be  relied  upon  in  establishing 
jurisdiction.  This  is  done  through  a  preliminary  determination  that 
the complaint adequately states a claim that the defendant violated 
the  law  of  nations  or  aided  and  abetted  another’s  violation  of  the 
law of nations. As with all allegations contained in a complaint, the 
pleaded conduct must be “plausibl[e],” and allow the court “to infer 
more than the mere possibility of misconduct,” Iqbal, 556 U.S. at 679, 
and  must—at  least  upon  an  initial  examination  by  the  district 
judge—appear to satisfy the standard for alleging a violation of the 
law  of  nations  or  aiding  and  abetting  such  a  violation.  This  initial 
“glimpse” at what is ordinarily a merits determination is necessary 
due to the unique character of the ATS as a jurisdictional statute that 
derives  substantive  meaning  from  customary  international  law. 
Thus, jurisdiction can only properly be asserted over conduct that is 
in  fact  a  violation  of  customary  international  law  or  aiding  and 
abetting  a  violation.  By  “glimpsing”  at  the  merits  at  the 
jurisdictional  stage,  the  district  court  ensures  that  the  conduct 




 
29                                                                            No. 10‐5258‐cv 
 




alleged in a complaint may properly be relied upon by the court in 
conducting its extraterritoriality analysis.  

              Where a complaint alleges domestic conduct of the defendant 
(that,  the  court  determines,  displaces  the  presumption  against 
extraterritoriality),  but  such  conduct  does  not  satisfy  even  a 
preliminary assessment of the merits, the court may not rely on that 
conduct  for  its  extraterritoriality  analysis.  In  such  a  circumstance, 
the complaint does not only fail on the merits, but must also fail as a 
jurisdictional  matter,  because  where  the  conduct  alleged  does  not 
state a claim under customary international law, it cannot form the 
basis of a court’s jurisdiction. See Kadic, 70 F.3d at 238 (“Because the 
Alien Tort Act requires that plaintiffs plead ‘a violation of the law of 
nations’  at  the  jurisdictional  threshold,  this  statute  requires  a  more 
searching review of the merits to establish jurisdiction . . . . There is 
no  federal  subject‐matter  jurisdiction  under  the  Alien  Tort  Act 
unless  the  complaint  adequately  pleads  a  violation  of  the  law  of 
nations.”) (citing Filartiga, 630 F.2d at 887‐88). This second step of the 
extraterritoriality  analysis  ensures,  as  Justice  Breyer  stated  in  his 
Kiobel  concurring  opinion,  that  “the  statuteʹs  jurisdictional  reach 
[will]  match  the  statuteʹs  underlying  substantive  grasp.”  Kiobel,  133 
S. Ct. at 1673 (Breyer, J., concurring in the judgment).13 

                                                            
       We  observe  that  Justice  Breyer’s  opinion  explicitly  regarded  the  extraterritoriality 
       13

analysis  required  by  the  majority  opinion  in  Kiobel  to  be  jurisdictional  in  nature,  a 
conclusion that triggered no protest from the majority. Id. at 1673 (Breyer, J., concurring 
in  the  judgment).  This  approach  is  consistent  with  our  understanding  of  the  ATS  as  a 
“strictly  jurisdictional”  creature.  Sosa,  542  U.S.  at  713.  Accordingly,  the  general 
presumption that a limitation on a statute’s coverage will be treated as nonjurisdictional 
 




 
30                                                                                                                            No. 10‐5258‐cv 
 




              Finally,  we  note  that  although  a  district  court  might  deny  a 
motion  to  dismiss  brought  pursuant  to Rule  12(b)(1)  if  it  concludes 
that the complaint passes jurisdictional muster, that does not obviate 
the  district  court’s  continuing  obligation  to  ensure  its  own 
jurisdiction  as  the  case  proceeds  to  discovery.  If  subsequent 
materials in the record cast sufficient doubt upon the allegations in 
the  complaint  that  formed  the  basis  for  the  court’s  subject‐matter 
jurisdiction, the court must revisit the question of its jurisdiction sua 
sponte,  or  upon  a  party’s  motion.  See,  e.g.,  Grupo  Dataflux  v.  Atlas 
Global  Grp.,  L.P.,  541  U.S.  567,  593  (2004)  (“[I]t  is  the  obligation  of 
both  district  court  and  counsel  to  be  alert  to  jurisdictional 
requirements.”);  Transatlantic  Marine  Claims  Agency,  Inc.  v.  Ace 
Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 107 (2d Cir. 1997) 
(“The failure of the parties to contest the district court’s authority to 
hear  a  case  does  not  act  to  confer  federal  jurisdiction  since  a 
challenge  to  subject  matter  jurisdiction  cannot  be  waived  and  may 
be  raised  either  by  motion  or sua  sponte at  any  time.”)  (internal 
quotation marks, ellipses, and brackets omitted).  

                             4. Relevant and Irrelevant Considerations 

              As  we  have  explained  above,  in  order  to  displace  the 
presumption  against  extraterritoriality  and  establish  federal 
subject  matter  jurisdiction  over  an  ATS  claim,  the  complaint 
must  plead:  (1)  conduct  of  the  defendant  that  “touch[ed]  and 

                                                                                                                                                                  
unless  Congress  clearly  states  otherwise,  see Arbaugh v. Y&H Corp.,  546  U.S.  500,  515‐16 
(2006), is not applicable in the context of the ATS.   




 
31                                                           No. 10‐5258‐cv 
 




concern[ed]”  the  United  States  with  sufficient  force  to  displace  the 
presumption against extraterritoriality, and (2) that the same conduct, 
upon  preliminary  examination,  states  a  claim  for  a  violation  of  the 
law of nations or aiding and abetting another’s violation of the law 
of nations.  

       In  evaluating  the  “relevant”  conduct,  we  are  mindful  of 
the  Supreme  Court’s  emphasis  on  the  potential  foreign  policy 
implications  of  the  ATS.  See  Kiobel,  133  S.  Ct.  at  1664‐65.  In  all 
cases  applying  the  presumption  against  extraterritoriality  to 
statutes,  courts  must  be  careful  to  recall  the  relevance  of  this 
canon—namely,  “to  protect  against  unintended  clashes  between 
our  laws  and  those  of  other  nations  which  could  result  in 
international  discord.”  Equal  Opportunity  Emp’t  Comm’n  v.  Arabian 
Am.  Oil  Co.  (“ARAMCO”),  499  U.S.  244,  248  (1991);  see  also 
Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198, 
216  (2d  Cir.  2014)  (holding  a  claim  brought  under  §  10(b)  of  the 
Securities  Exchange  Act  barred  as  extraterritorial  because  “the 
application  of  §  10(b)  to  the  defendants  would  so  obviously 
implicate the incompatibility of U.S. and foreign laws that Congress 
could  not  have  intended  it  sub  silentio”).  This  core  purpose  of  the 
presumption  is  even  more  pronounced  here:  “[T]he  danger  of 
unwarranted judicial interference in the conduct of foreign policy is 
magnified  in  the  context  of  the  ATS,  because  the  question  is  not 
what  Congress  has  done  but  instead  what  courts  may  do.”  Kiobel, 
133  S.  Ct.  at  1664.  Describing  the  dangers  inherent  when  courts 
impinge  on  the  role  of  the  executive  and  legislative  branches  in 




 
32                                                           No. 10‐5258‐cv 
 




managing  foreign  policy,  the  Court  explained,  “[t]hese  concerns, 
which are implicated in any case arising under the ATS, are all the 
more pressing when the question is whether a cause of action under 
the ATS reaches conduct within the territory of another sovereign.” 
Id. at 1665. Thus, as instructed by the Supreme Court, the lower 
federal  courts  must  proceed  with  caution  when  determining 
whether  a  particular  case  alleges  conduct  that  is  sufficiently 
“domestic,” such that the presumption is “displaced” (i.e., does 
not apply).  

       Furthermore, in identifying the conduct which must form the 
basis  of  the  violation  and the  jurisdictional  analysis  under  the  ATS, 
precedents  make  clear  that  neither  the  U.S.  citizenship  of 
defendants,  nor  their  presence  in  the  United  States,  is  of  relevance 
for jurisdictional purposes. First, in Kiobel the Court explicitly stated 
that  “mere  corporate  presence”  in  the  United  States  would  be 
insufficient  to  displace  the  presumption  against  extraterritoriality. 
133  S.  Ct.  at  1669.  And  in  Balintulo,  we  described  a  defendant’s 
citizenship  as  “an  irrelevant  factual  distinction,”  and  expressly 
rejected  plaintiff’s  contention  that  “corporate  citizenship  [of  a 
defendant]  in  the  United  States  is  enough”  to  displace  the 
presumption.  727  F.3d  at  189‐90.  And  indeed,  in  another  case  in 
which the Supreme Court assessed  the  extraterritorial  effect  of 
a  statute,  the  fact  that  the  defendant  corporations  were 
American  did  not  render  defendant’s  overseas  activities 
sufficiently  domestic.  See ARAMCO, 499 U.S. at 247 (holding that 
Title  VII  of  the  Civil  Rights  Act  of  1964  did  not  apply 




 
33                                                            No. 10‐5258‐cv 
 




extraterritorially  to  a  Delaware  corporation’s  treatment  of  its  U.S. 
citizen employee in Saudi Arabia). 

       Recently, the Eleventh Circuit reached the same conclusion. In 
Cardona  v.  Chiquita  Brands  Int’l,  Inc.,  the  Court  of  Appeals  rejected 
plaintiffs’  “attempt  to  anchor  ATS  jurisdiction  in  the  nature  of  the 
defendants  as  United  States  corporations.”  760  F.3d  at  1189.  In 
discarding this argument, the Court of Appeals quoted the Supreme 
Court’s  directive  in  Kiobel  that  “mere  corporate  presence”  does  not 
suffice  to  displace  the  presumption,  and  it  identified  no  significant 
distinction between corporate presence and citizenship for purposes 
of  analyzing  domestic  connections.  Id.  (quoting  Kiobel,  133  S.  Ct.  at 
1669).  

       Other courts have considered a defendant’s U.S. citizenship as 
one  germane  factor  among  numerous  factors  that,  when  viewed 
together, sufficiently “touch and concern” the United States so as to 
confer jurisdiction on the federal courts over a case. In Al Shimari v. 
CACI Premier Technology Inc., 758 F.3d 516 (4th Cir. 2014), the Fourth 
Circuit  held  that  ATS  claims  related  to  alleged  torture  of  plaintiffs 
that  took  place  at  the  Abu  Ghraib  prison  in  Iraq,  at  the  hands  of 
interrogators  employed  by  the  defendant  corporation,  sufficiently 
“touched and concerned” the United States. Id. at 530. The Court of 
Appeals  reached  this  conclusion  based  upon  the  combination  of 
numerous domestic contacts, including: defendant’s status as a U.S. 
corporation;  the  U.S.  citizenship  of  defendant’s  employees,  “upon 
whose  conduct  the  ATS  claims  are  based”;  defendant’s  status  as  a 
contractor  of  the  U.S.  government;  and  allegations  of  domestic 




 
34                                                                            No. 10‐5258‐cv 
 




conduct by defendants in approving, encouraging, and covering up 
the alleged torture.14 Id. at 530‐31. 

              We  disagree  with  the  contention  that  a  defendant’s  U.S. 
citizenship  has  any  relevance  to  the  jurisdictional  analysis.  The 
Supreme Court made clear in Kiobel that the full “focus” of the ATS 
was on conduct. See Balintulo, 727 F.3d at 190‐91 & n.24. Whether a 
complaint  passes  jurisdictional  muster  accordingly  depends  upon 
alleged  conduct  by  anyone—U.S.  citizen  or  not—that  took  place  in 
the  United  States  and  aided  and  abetted  a  violation  of  the  law  of 
nations.  A  complaint  cannot  be  “saved”  for  jurisdictional  purposes 
simply  because  a  U.S.  citizen  happened  to  commit  the  alleged 
violation;  similarly,  our  jurisdiction  over  actions  taken  within  the 
United  States  is  not  less  clear  where  they  are  actions  of  a  foreign 

                                                            
            Some district courts have similarly considered a defendant’s U.S. citizenship as 
              14

one pertinent factor among others, including the defendant’s conduct. In Sexual Minorities 
Uganda v. Lively, 960 F. Supp. 2d 304 (D. Mass. 2013), the court held that the presumption 
against  extraterritoriality  was  displaced  by  distinguishing  the  case  from  Kiobel  in  two 
ways: (1) because “[d]efendant is an American citizen residing within . . . Massachusetts” 
and  (2)  because  “the  tortious  acts  committed  by  [d]efendant  took  place  to  a  substantial 
degree  within  the  United  States,”  including  “planning  and  managing  a  campaign  of 
repression  in  Uganda  from  the  United  States.”  Id.  at  321‐22.  The  court  likened 
defendant’s  U.S.‐based  conduct  to  “a  terrorist  designing  and  manufacturing  a  bomb  in 
this  country,”  which  he  then  detonates  overseas.  Id.  at  322.  As  explained  above,  we 
would look only to defendant’s conduct in the United States, but not to his citizenship in 
determining our jurisdiction. See also Du Daobin v. Cisco Sys., Inc., 2 F. Supp. 3d 717, 728 
(D.  Md.  2014)  (assuming,  without  deciding,  that  the  presumption  against 
extraterritoriality was displaced in an ATS case because: (1) defendant was an American, 
rather than foreign, corporation, and (2) “developmental actions relevant to the [alleged 
law  of  nations  violation]  took  place  predominantly,  if  not  entirely,  within  the  United 
States,”  and  “defendant  .  .  .  has  taken  certain  actions  within  the  United  States  with 
respect to products that might be primarily used for violations of the laws of nations”). 




 
35                                                                                 No. 10‐5258‐cv 
 




national rather than a U.S. citizen.15 Cf. Absolute Activist Value Master 
Fund  Ltd.  v.  Ficeto,  677  F.3d  60,  69  (2d  Cir.  2012)  (noting,  in  a  case 
applying  the  Supreme  Court’s  Morrison  opinion,  that  in  identifying 
domestic as opposed to extraterritorial transactions, “[a] purchaser’s 
citizenship or residency does not affect where a transaction occurs; a 
foreign resident can make a purchase within the United States, and a 
United  States  resident  can  make  a  purchase  outside  the  United 
States”) (internal quotation marks omitted).  

                             5. Application 

              We now turn to the complaint at hand, looking to see whether 
the  complaint  has  pleaded:  (1)  conduct  by  defendants  that 
“touch[ed]  and  concern[ed]”  the  United  States  with  sufficient  force 
to  displace  the  presumption  against  extraterritoriality,  and  (2)  that 
the same conduct, upon preliminary examination, states a claim for a 

                                                            
            In  conducting  the  “touch  and  concern”  jurisdictional  analysis,  one  district 
              15

court, faced with an ATS claim against Osama bin Laden and al‐Qaeda stemming from 
the  bombing  of  the  U.S.  Embassy  in  Nairobi,  looked  to  both  defendants’  U.S.‐based 
conduct, as well as the intended effect of the conduct in the United States. See Mwani v. 
Laden,  947  F.  Supp.  2d  1,  5  (D.D.C.  2013).  There,  the  court  held  that  the  claims  at  issue 
sufficiently “touched and concerned” the United States so as to confer the court with ATS 
jurisdiction, because “[s]urely, if any circumstances were to fit the Court’s framework of 
‘touching and concerning the United States with sufficient force,’ it would be a terrorist 
attack  that  1)  was  plotted  in  part  within  the  United  States,  and  2)  was  directed  at  a 
United States Embassy and its employees,” and certified that disposition for immediate 
review by the D.C. Circuit. Id. Because, in the case before us, plaintiffs do not assert that 
the Saddam Hussein regime’s alleged violations of the law of nations were directed at, or 
felt in, the United States, we leave for another day the question of whether and how that 
fact might affect the jurisdictional analysis. 

        




 
36                                                          No. 10‐5258‐cv 
 




violation  of  the  law  of  nations  or  aiding  and  abetting  another’s 
violation of the law of nations.  

       The conduct alleged in the complaint that plaintiffs contend is 
sufficient  to  displace  the  presumption  against  extraterritoriality  is 
that:  (1) the  OFP  was  created,  administered,  and  its  contracts  were 
approved  by  the  United  Nations  in  New  York  City,  where  the 
United  Nations  headquarters  is  located;  (2)  Chevron  is 
headquartered  in  the  United  States,  which  means  that  many 
decisions  related  to  the  alleged  violations  of  the  OFP  were 
“necessarily made by the top stake holders at Chevron in the United 
States”;  (3)  Chevron  engaged  in  transactions  with  other  U.S. 
companies  involving  the  OFP  oil  and  illicit  surcharges,  and  its 
“profits  reaped  from  the  transactions  were  recouped  in  the  United 
States”;  and  (4)  BNP  entered  into  a  Banking  Agreement  with  the 
United  Nations  in  New  York  pursuant  to  which  it  maintained  an 
escrow  account  in  New  York  City  through  which  all  OFP  funds 
moved, including the illicit surcharge payments. 

       First, the fact that the United Nations is located in New York, 
and  that  the  OFP’s  inception  and  administration  occurred  in  New 
York,  is  irrelevant.  Such  allegations,  by  themselves,  are  not  facts 
related  to  defendants  at  all,  let  alone  alleged  conduct  taken  by 
defendants to aid and abet violations of the law of nations.  

       Second,  where  Chevron  is  headquartered  is  also  immaterial, 
because,  as  just  discussed,  the  relevant  inquiry  is  on  conduct 
constituting  a  violation  of  customary  international  law  or  of  aiding 




 
37                                                                          No. 10‐5258‐cv 
 




and abetting such violations, not on where defendants are present. A 
defendant’s  nationality  or  citizenship  is  pertinent  only  insofar  as  it 
relates to its alleged U.S. conduct. 

               Third,  our  jurisdictional  analysis  need  not  take  into  account 
allegations  that,  on  their  face,  do  not  satisfy  basic  pleading 
requirements.  Allegations  must  be  more  than  “[t]hreadbare  recitals 
of  the  elements  of  a  cause  of  action,  supported  by mere  conclusory 
statements.”  Iqbal,  556 U.S.  at 678.  Plaintiffs’  assertion  that,  because 
Chevron  was  headquartered  in  the  United  States,  “much  of  the 
decisionmaking to participate in the [OFP] scheme” was necessarily 
made  in  the  United  States,  is  just  such  a  conclusory  assumption. 
Appellants’ Ltr. Br. 4.16  

              Yet  plaintiffs  do  make  additional  allegations  of  Chevron  and 
BNP’s  U.S.‐based  attempts  to  skirt  the  sanctions  regime,  the 
combination  of  which  appear  to  “touch  and  concern”  the  United 
States  with  sufficient  force  to  displace  the  presumption.  For 
example,  plaintiffs  allege  that  Iraqi  oil  under  contract  with  Russian 
companies  “was  in  fact  purchased  and  financed  .  .  .  in  the  United 
States”  by  Chevron,  Compl.  ¶  57,  and  that  “Chevron  financed  the 
sale of two million barrels of oil to Bulf Oil through Midway Oil of 
Reston,  Virginia”  for  which  Chevron  “facilitated”  “a  surcharge 

                                                            
            We  also  note  that  the  only  place  plaintiffs  allege  that  “decisionmaking  to 
              16

participate in the scheme” took place in the United States was in their supplemental letter 
brief, rather than in their complaint. Appellants’ Ltr. Br. 4. Nevertheless, we include it in 
our  analysis  as  a  corollary  of  the  clearly‐pleaded  facts  of  Chevron’s  United  States 
activities related to the alleged OFP violations. See App’x 12. 




 
38                                                            No. 10‐5258‐cv 
 




payment  of  nearly  half  a  million  dollars  be  paid  to  the  [Saddam 
Hussein]  regime,”  id.  ¶¶  73‐75.  They  further  allege,  as  a  general 
matter, that “profits rendered from the transactions w[ere] recouped 
in the United States.” Id. ¶ 17.  

       Regarding  BNP,  plaintiffs  allege  that  BNP  “maintained  the 
escrow  account  in  New  York  City”  through  which  all  payments 
were  transmitted  pursuant  to  the  OFP.  Appellants’  Ltr.  Br.  4.  They 
further  allege  that  “BNP  allowed  payments  through  the  New  York 
escrow  account  that  included  kickbacks  to  the  [Saddam  Hussein] 
Regime,” that “BNP’s financing arrangements in New York allowed 
the oil purchasers to conceal the true nature of the oil purchase.” Id. 
at  5.  Allegedly,  “BNP  enabled  the  oil  purchasers and  humanitarian 
goods  suppliers  to  include  funds  [diverted  to  the  Saddam  Hussein 
regime]  which  were  not  captured  in  the  escrow  account,”  and  the 
illicit  “oil  surcharge  scheme  relied  on  the  financing  arrangements 
made  by  BNP  Paribas  in  three‐fourths  of  the  transactions.”  Compl. 
¶¶ 113‐14, 121.    

       This particular combination of conduct in the United States—
on the part of Chevron, multiple domestic purchases and financing 
transactions;  on  the  part  of  BNP,  numerous  New  York‐based 
payments  and  “financing  arrangements”  conducted  exclusively 
through  a  New  York  bank  account—is  both  specific  and  domestic. 
These  allegations  assert  non‐conclusory  conduct  that  appears  to 
“touch[  ]  and  concern[  ]”  the  United  States  with  sufficient  force  to 
displace the presumption against extraterritoriality and establish our 




 
39                                                                             No. 10‐5258‐cv 
 




jurisdiction under the ATS, 17  if such conduct also meets the second 
prong  of  our  extraterritoriality  analysis—i.e.,  if  it  satisfies  a 
preliminary  determination  that  such  conduct  aided  and  abetted  a 
violation  of  the  law  of  nations.  To  do  this,  we  provide  a  brief 
overview  of  the  elements  necessary  to  state  a  claim  for  aiding  and 
abetting a violation of the law of nations under the ATS.                   

              Our  decision  in  Presbyterian  Church  resolved  earlier 
uncertainty  about  the  elements  of  a  claim  of  aiding  and  abetting 
liability under the ATS. There, plaintiffs were Sudanese citizens who 
brought  suit  under  the  ATS  against  a  Canadian  oil  company, 
alleging that security arrangements for the company carried out by 
the  Sudanese  government  led  to  persecution  of  citizens  living  near 
oil  concession  areas.  582  F.3d  at  249‐52.  Evaluating  whether  it  was 
sufficient  to  state  a  claim  that  the  defendant  company  knew  of  the 
alleged  abuses,  we  held  that  “the mens rea standard  for  aiding  and 
abetting  liability  in  ATS  actions  is  purpose  rather  than  knowledge 
                                                            
            In  concluding  that  these  allegations  of  domestic  conduct  “touch[  ]  and 
              17

concern[ ]”  the  United  States  with  sufficient  force  to  displace  the  presumption  against 
extraterritoriality,  we  note  the  analytical  similarity  between  the  allegations  in  this 
complaint,  and  those  in  another  case  in  which  the  district  court  conducted  the  ATS 
extraterritoriality  analysis  according  to  the  framework  we  have  articulated  here.  In 
Krishanti v. Rajaratnam, the district court found that it had subject matter jurisdiction over 
the ATS claims because, although the alleged effects of defendant’s violations of the law 
of  nations  were  felt  exclusively  in  Sri  Lanka,  the  claim  was  based  entirely  on  “alleged 
actions  that  occurred  within  the  United  States”  including  defendant’s  hosting  of 
meetings  and  fundraisers  for  a  foreign  terrorist  organization  in  New  Jersey,  donating 
money  to  a  U.S.‐based  group  which  was  purposefully  funneled  to  the  terrorist 
organization, and creating corporations in the United States to further facilitate donations 
to the terrorist organization. No. 2.09 Civ. 05395, 2014 WL 1669873, at *10 (D.N.J. Apr. 28, 
2014).    




 
40                                                                               No. 10‐5258‐cv 
 




alone.”  Id.  259  (emphasis  supplied). 18  We  noted  the  lack  of  a 
sufficient  international  consensus  “for  imposing  liability  on 
individuals  who  knowingly  (but  not  purposefully)  aid  and  abet  a 
violation of international law.” Id. Assuming, without deciding, that 
conspiracy liability for completed offenses was a valid theory in an 
ATS action,19 we also concluded that any such claims would require 
the  same  mens rea  element  as  claims  for  aiding  and  abetting.  Id.  at 
260.  

              In  establishing  this  standard  as  the  law  of  the  Circuit,  the 
unanimous  Presbyterian  Church  panel  relied  substantially  and 
expressly  on  Judge  Katzmann’s  concurring  opinion  in  an  earlier 
                                                            
            It is not disputed that this mens rea standard—requiring defendants to act with 
              18

the purpose of aiding and abetting violations of the law of nations—has become the law 
of  the  Circuit.  See, e.g.,  In re Terrorist Attacks on September 11, 2001,  718  F.  Supp.  2d  456, 
493‐94  (S.D.N.Y.  2010),  aff’d on other grounds,  714  F.3d  118,  125  (2d  Cir.  2013);  Ahmad v. 
Christian Friends of Israeli Cmtys., No. 13 Civ. 3376, 2014 WL 1796322, at *5 (S.D.N.Y. May 
5, 2014). In his opinion concurring in the judgment in this Circuit’s Kiobel opinion, Judge 
Leval  would  have  rested  the  decision  to  dismiss  the  complaint  in  that  case  on  a 
conclusion  that  the  complaint  did  “not  contain  allegations  supporting  a  reasonable 
inference  that  Appellants  acted  with  a  purpose  of  bringing  about  the  alleged  abuses.” 
Kiobel, 621 F.3d at 188 (Leval, J., concurring in the judgment); see also id. at 158 (“In this 
circuit, supplying financing or military equipment to a local government will not support 
the  imposition  of aiding and  abetting liability  on  the  corporation for  that  government’s 
abuses  unless  the  corporation  acted with  a  purpose to  promote  or  advance  those 
violations.  .  .  .  A  true  question  of  tort  liability  for  corporate  aiding  and  abetting  in 
government  atrocities  would  be  raised  where  such  a  defendant purposely procures  the 
commission  of  genocide  by  local  government  forces.”);  Kiobel  v.  Royal  Dutch  Petroleum 
Co.,  642  F.3d  379,  380  (Katzmann,  J.,  dissenting  in  the  denial  of  reh’g  en  banc) 
(“In Presbyterian  Church  .  .  .  the  unanimous  panel—Chief  Judge  Jacobs,  Judge  Leval, 
and Judge Cabranes—adopted [Judge Katzmann’s Khulumani] analysis as the ‘law of this 
Circuit,’  and  held  that  we  must  look  ‘to  international  law  to  find  the  standard  for 
accessorial liability’ under the AT[S].”) (quoting Presbyterian Church, 582 F.3d at 258‐59)).  
              19  See Section II.B, ante.  




 
41                                                                             No. 10‐5258‐cv 
 




case, Khulumani, 504 F.3d at 264. There, Judge Katzmann conducted 
a  lengthy  analysis  of  relevant  sources  of  international  law  and 
concluded that “a defendant may be held liable under international 
law  for  aiding  and  abetting  the  violation  of  that  law  by  another 
when the defendant (1) provides practical assistance to the principal 
which has a substantial effect on the perpetration of the crime, and 
(2)  does  so  with  the  purpose  of  facilitating  the  commission  of  that 
crime.”  Id.  at  277  (emphasis  supplied).                         20    Accordingly,  the 
defendant’s “complicity” in the government’s abuses in Presbyterian 
Church, without more, was insufficient to establish a claim of aiding 
and abetting or conspiracy under the ATS. 582 F.3d at 263. 

              Upon  a  preliminary  analysis  of  the  conduct  alleged  in  the 
complaint—conducted  merely  to  confirm  that  this  conduct,  upon 
which  we  would  otherwise  rely  in  holding  that  the  presumption 
against extraterritoriality is displaced, may in fact form the basis of 
our jurisdiction—we conclude that plaintiffs clearly do not meet the 
mens  rea  requirement  established  in  Presbyterian  Church. 21  In  their 

                                                            
             Judge Katzmann reminded those relying on his reasoning that “[i]nternational 
              20

law,  like  our  domestic  law,  can  change.”  Khulumani,  504  F.3d  at  277.  On  that  score,  he 
noted in passing that “there is some support . . . for a definition of aiding and abetting 
that would lead to liability where an individual provides substantial assistance with the 
knowledge  that  the acts  performed  by  the aider and abettor  assist  the  commission  of  the 
specific crime of the principal.” Id. at 278 (emphasis supplied) (internal quotation marks 
omitted). However, this arguable opening offers no assistance to plaintiffs in this action, 
because they do not suggest, much less show, that international law norms have shifted 
to  recognize  a  different  or  broader  rule  of  aiding  and  abetting  liability  since  the 
Khulumani and Presbyterian Church decisions. 
          This  analysis  applies  with  equal  force  to  plaintiffs’  claim  predicated  upon  a 
              21

theory of conspiracy. Although we do not decide whether conspiracy is in fact available 
 




 
42                                                                                                                            No. 10‐5258‐cv 
 




supplemental brief, plaintiffs summarize their mens rea allegations as 
follows:  “the  complaint  alleges  that  Chevron  and  BNP  acted  both 
with the express purpose of violating the rules governing the Oil for 
Food  Programme”  and  “knew  full  well  that  doing  so  promoted 
serious  human  rights  abuses  in  Iraq.”  Appellants’  Ltr.  Br.  6 
(emphasis added).22 In other words, plaintiffs assert that defendants 
acted  purposefully  in  violating  the  OFP,  but  merely  knowingly  in 
aiding and abetting the underlying violations of the law of nations.23  


                                                                                                                                                                  
under customary international law, we have already held that “under a theory of relief 
based on a joint criminal enterprise, plaintiffs’ conspiracy claims would require the same 
proof of mens rea as their claims for aiding and abetting.” Presbyterian Church, 582 F.3d at 
260. 
             See, e.g., Compl. ¶ 14 (“The Defendants . . . supported, assisted, bolstered, and 
              22

aided  the  Saddam  Hussein  regime  .  .  .  with  full  knowledge  of  the  [abuses].”);  id.  ¶  46 
(“The payments that Chevron knowingly made to the Saddam Regime were a substantial 
factor in causing the [abuses].”); id. ¶ 76 (“Chevron knew the surcharge was illegal.”); id. 
¶ 90 (“Chevron knew that the surcharge payments were substantially aiding the Saddam 
Regime  in  its  campaign  of  torture  and  abuse  of  the  Plaintiffs  and  the  members  of  their 
class.”);  id.  ¶  143  (“BNP  had  first  hand  knowledge  of  the  true  nature  of  the  financial 
transactions  to  purchase  oil  and  failed  to  disclose  the  information  or  prevent  payments 
from being made directly to the Saddam Regime.”). 
             Plaintiffs  also  argue,  without  further  explanation  or  support  in  the  case  law, 
              23

that  the  instant  case  is  distinct  from  Presbyterian Church  because  “abuses  of  the  Oil  for 
Food Programme . . . are themselves violations of international law.” Appellants’ Ltr. Br. 7. 
This assertion reflects a misunderstanding of basic principles of our ATS jurisprudence, 
and an explanatory note is thus in order lest others seek to advance a similarly misplaced 
argument.  

        As we explained earlier, see Part II.A, ante, The ATS does not confer the federal 
courts with jurisdiction over any and all arguable violations of international law. Rather, 
ATS  jurisdiction  is  much  narrower,  recognizing  a  “modest  number”  of  claims,  each  of 
which  must  “rest  on  a  norm  of  international  character  accepted  by  the  civilized  world 
and defined with a specificity comparable to the features of the 18th‐century paradigms 
we  have  recognized.”  Sosa,  542  U.S.  at  724‐25.  As  we  have  previously  explained,  it 
 




 
43                                                                                                                            No. 10‐5258‐cv 
 




              Plaintiffs  thus  miss  the  mark  and  misconstrue  our  clear 
holding  in  Presbyterian  Church.  The  relevant  inquiry  at  all  times  is 
whether  plaintiffs’  complaint  “supports  an  inference  that 
[defendants] acted with the ‘purpose’ to advance the Government’s 
human  rights  abuses,”  Presbyterian  Church,  582  F.3d  at  260,  not 
whether  defendants  merely  knew  that  those  abuses  were  occurring 
and  that  defendants’  business  was  enabling  such  acts.  Plaintiffs’ 
allegations that defendants intentionally flouted the sanctions regime 
for profit, or that they knew their actions were in violation of United 
Nations Security Council resolutions, or “international law,” or U.S. 
policy  are  irrelevant  to  the  mens  rea  inquiry;  rather,  our  analysis 
necessarily focuses on allegations that defendants intended to aid and 
abet  violations  of  customary  international  law  carried  out  by  the 
Saddam  Hussein  regime—a  contention  that  is  unsupported  by  the 
facts alleged in the complaint.24   

                                                                                                                                                                  
applies  only  to  violations  of  “customary  international  law,”  a  body  of  law  which 
“reflect[s] the practices and customs of States in the international arena that are applied 
in  a  consistent  fashion  and  that  are  generally  recognized  by  what  used  to  be  called 
‘civilized states.’” United States v. Yousef, 327 F.3d 56, 92 (2d Cir. 2003). As Judge Friendly 
explained,  even  if  a  legal  norm  appears  in  the  domestic  code  of  every  “civilized 
nation”—robbery,  murder,  and  thuggery  of  all  kinds  are  examples—it  only  rises  to  the 
level of customary international law if it “(a) affect[s] the relationship between states or 
between  an  individual  and  a  foreign  state,  and  (b)  [is]  used  by  those  states  for  their 
common  good  and/or  in  dealings  inter  se.”  Vencap,  519  F.2d  at  1015.  Customary 
international law “does not stem from any single, definitive, readily‐identifiable source,” 
Flores, 414  F.3d  at  248,  and  thus,  contrary  to  plaintiffs’  assertion above,  it is  incorrect  to 
simply  conflate  any  violation  of  “international  law”  with  a  violation  of  customary 
international law. See also Section II.A, ante. 

         The  fact  pattern  presented  here  is  similar  in  some  relevant  respects  to  that 
              24

encountered by the Fourth Circuit in Aziz v. Alcolac, Inc., 658 F.3d 388 (4th Cir. 2011), and 
 




 
44                                                                                                                            No. 10‐5258‐cv 
 




              Where  the  complaint  appears  to  allege  something  akin  to 
purpose,  it  does  so  in  conclusory  terms  and  fails  to  establish  even  a 
baseline degree of plausibility of plaintiffs’ claims. For example, the 
complaint  alleges  in  its  introduction  that  “[d]efendants  conspired 
with  the  Saddam  Hussein  regime  to  maintain  control  and  power 
over  Iraq  in  order  to  secure  mutual  financial  benefits  through  the 
egregious  affronts  on  the  human  rights  of  the  [p]laintiffs.”  Compl. 
Introduction.  Plaintiffs  never  elaborate  upon  this  assertion  in  any 
way  that  establishes  the  plausibility  of  a  large  international 
corporation intending—and taking deliberate steps with the purpose 
of  assisting—the  Saddam  Hussein  regime’s  torture  and  abuse  of 
Iraqi persons. See Kiobel, 621 F.3d at 192 (Leval, J., concurring in the 
judgment) (“[T]he complaint pleads also in conclusory form that the 
Nigerian  military’s  campaign  of  violence  against  the  [victim‐
                                                                                                                                                                  
the  Court  of  Appeals’  reasoning  there  is  instructive.  There,  the  defendant  was  a  British 
company  that  sold  a  certain  chemical—which  could  be  used  to  make  mustard  gas—to 
another company that was a shell corporation facilitating acquisition of the chemical for 
the  Iraqi  government,  in  violation  of  U.S.  law.  Id.  at  391.  Plaintiffs  were  individuals  of 
Kurdish descent who either were harmed by Iraqi government chemical attacks, or were 
relatives  of  those  killed  by  such  attacks.  Id.  The  Fourth  Circuit  first  relied  upon  our 
opinion  in  Presbyterian  Church,  and  Judge  Katzmann’s  reasoning  in  his  concurring 
opinion in Khulumani, to hold that claims of aiding and abetting are cognizable under the 
ATS,  see id.  at  396,  and  then  held  that  such  claims  must  be  based  on  an  allegation  that 
defendants had the purpose of facilitating the violations, id. at 401. 
         Applying  those  conclusions  to  the  circumstances  there  presented,  the  Fourth 
Circuit  held  that  plaintiffs  did  not  sufficiently  plead  intentional  conduct  by  claiming, 
without further explanation, that defendant had “placed [the chemical at issue] into the 
stream  of  international  commerce  with  the  purpose  of  facilitating  the  use  of  said 
chemicals  in  the  manufacture  of  chemical  weapons  to  be  used,  among  other  things, 
against  the  Kurdish  population  in  northern  Iraq.”  Id.  at  401.  Here,  the  complaint’s 
allegations  relating  to  intentional  conduct  are  similarly  lacking,  unsubstantiated,  and 
conclusory.  




 
45                                                                                No. 10‐5258‐cv 
 




plaintiffs]  was  ‘instigated,  planned,  facilitated,  conspired  and 
cooperated  in’ by  [defendant  corporation].  Such  pleadings  are 
merely a conclusory accusation of violation of a legal standard and 
do  not  withstand  the  test  of Twombly and  Iqbal.”). Other  points  at 
which the complaint seems to allege purposeful action are similarly 
conclusory,  and  also  fail  to  directly  link  the  allegedly  intentional 
conduct  with  the  human  rights  abuses  at  the  heart  of  the 
complaint.25 They thus fall short of the pleading standards required 
by Iqbal and Twombly.  

              In the instant case, the District Court correctly recognized this 
pleading  deficiency,  albeit  in  its  discussion  of  the  TVPA.  It 
concluded  that  “nothing  in  the  complaint  suggests  (even  in  a 
conclusory  fashion)  that  the  defendants  acted  with  the  purpose  of 
facilitating  human  rights  abuses,”  and  went  even  further, 
concluding  that  the  “claims  as  presently  pleaded  even  fail  to  meet 
the  less  stringent  common  law  standard  for  aiding‐and‐abetting 
liability, which requires that the defendants had ‘actual knowledge’ 
that  their  actions  would  contribute  to  the  commission  of  human 
rights  abuses.”  Mastafa  v.  Chevron  Corp.,  759  F.  Supp.  2d  297,  300 
(S.D.N.Y. 2010).   


                                                            
           See, e.g., Compl. ¶ 163 (“Defendants acted as part of a conspiracy to profit from 
              25

violating  the  law  of  nations  .  .  .  in  an  effort  and  with  the  intent  to  profit  from  such 
violations.”);  id.  ¶  165  (“Defendants  had  the  unlawful  object[ive]  of  profiting  from 
violations  of  [international  law].”);  id.  ¶  173  (“Defendants  acted  as  part  of  a  common 
design  with  the  Saddam  Hussein  Regime  to  violate  international  law  and  receive  illicit 
profits which was a direct and proximate cause of the [abuses].”).  




 
46                                                           No. 10‐5258‐cv 
 




      Because the complaint fails plausibly to plead that defendants’ 
conduct  related  to  aiding  and  abetting  the  alleged  violations  of 
customary  international  law  was  intentional,  that  conduct  cannot 
form the basis for our jurisdiction.  

      Accordingly, we conclude that the District Court did not have 
subject‐matter jurisdiction over this case. 

                             CONCLUSION 

      To summarize, we hold that:  

      (1) The  defendants  in  this  action  are  corporations,  and  thus, 
          pursuant  to  the  Supreme  Court’s  decision  in  Mohamad  v. 
          Palestinian  Authority,  132  S.  Ct.  1702  (2012),  they 
          indisputably are not subject to liability under the TVPA.  

      (2) In  adjudicating  claims  brought  under  the  ATS,  a 
          “jurisdictional  statute,”  courts  should  begin  their  analysis 
          with  the  question  of  their  jurisdiction  over  such  claims 
          before proceeding to a determination on the merits.  

      (3) There  are  several  jurisdictional  predicates  that  must  be 
          satisfied  before  a  court  can  be  assured  of  its  jurisdiction 
          over  an  ATS  claim,  and  the  order  and  manner  in  which  a 
          district  court  undertakes  these  inquiries  is  a  matter  of 
          discretion  based  upon  the  particular  circumstances 
          presented. 




 
47                                                            No. 10‐5258‐cv 
 




      (4) Plaintiffs here  satisfied  their  burden  of  asserting causes  of 
         action  grounded  in  actions  recognized  as  violations  of 
         customary international law. 

      (5) Plaintiffs  alleged  a  theory  of  liability—aiding  and 
         abetting—that is cognizable under customary international 
         law. 

      (6) In determining whether a claim under the ATS sufficiently 
         “touches  and  concerns”  the  United  States  with  sufficient 
         force  to  displace  the  presumption  against  extraterritorial 
         application, courts must consider the following principles: 

             a. Under  the  Supreme  Court’s  decisions  in  Morrison 
                 and  Kiobel,  and  our  Court’s  opinion  in  Balintulo,  the 
                 “focus”  of  the  ATS—and,  thus,  the  focus  of  the 
                 jurisdictional  inquiry—is  the  conduct  alleged  to 
                 violate the law of nations (or alleged to aid and abet 
                 the  violation  of  the  law  of  nations),  and  where  that 
                 conduct occurred.  

             b. To  establish  our  jurisdiction  under  the  ATS,  the 
                 complaint must plead: (1) conduct of the defendant 
                 that  “touch[ed]  and  concern[ed]”  the  United  States 
                 with  sufficient  force  to  displace  the  presumption 
                 against  extraterritoriality,  and  (2)  that  the  same 
                 conduct,  upon  preliminary  examination,  states  a 
                 claim  for  a  violation  of  the  law  of  nations  or  aiding 




 
48                                                No. 10‐5258‐cv 
 




         and  abetting  another’s  violation  of  the  law  of 
         nations.  

      c. In    identifying    the    “relevant    conduct”     for 
         jurisdictional  purposes,  Supreme  Court  and  Second 
         Circuit  precedent  make  clear  that  neither  the  U.S. 
         citizenship of defendants, nor their mere presence in 
         the  United  States,  is  relevant  to  a  court’s 
         determination of its jurisdiction. 

      d. Here,  plaintiffs  have  alleged  specific,  domestic 
         conduct  in  the  complaint—namely,  Chevron’s  oil 
         purchases,  financing  of  oil  purchases,  and  delivery 
         of oil to another U.S. company, all within the United 
         States; and BNP’s use of a New York escrow account 
         and  New  York‐based  “financing  arrangements”  to 
         systematically enable illicit payments to the Saddam 
         Hussein  regime  that  allegedly  facilitated  that 
         regime’s violations of the law of nations, namely war 
         crimes,  genocide,  and  other  crimes  against 
         humanity.  This  U.S.‐based  conduct  “touches  and 
         concerns” the United States to satisfy the first prong 
         of our extraterritoriality analysis.  

      e. The  complaint  fails  plausibly  to  plead  that 
         defendants’  conduct  related  to  aiding  and  abetting 
         the alleged violations of customary international law 
         was intentional, and accordingly, the conduct cannot 




 
49                                                          No. 10‐5258‐cv 
 




                state  a  claim  for  aiding  and  abetting  liability  under 
                the  ATS  and  thus  cannot  form  the  basis  for  our 
                jurisdiction.  

      For  the  reasons  stated  above,  the  judgment  of  the  District 
      Court is AFFIRMED.